ON MOTION FOR REHEARING-.
PER CURIAM.
The only point made on the motion for rehearing which we care to notice is that in reference to the time we have, named for the beginning of interest on the balance found to be due plaintiff Anna. Plaintiff suggests that the sums found to be due the wards on final settlement in the probate court, were judgments, or orders, of that court and that by force of the statute, all judgments or orders of courts bear six per cent interest. [Sec. 7181, R. S. 1909.] But besides satisfying those orders or judgments, plaintiff’s petition refuses to recognize them; and the settlements of their guardian are treated in the same way.
Their petition is based on the theory that Meier, their guardian, bought the land and made the improvements thereon with- their money, and that after a long time he sold it. They claim they should be allowed their money and interest out of the proceeds of the sale.
They do not seek to recover anything on the ground of a final settlement and judgment, or order, of the probate court. On the contrary, as just stated, they repudiate such order and as.k that it be set aside.
*300Tlie petition alleges that the payment made to Anna was made, not on the final settlement judgment or order of the probate court, but - a payment on her share of the sale money. The petition is based alone upon the right of plaintiffs to the sale money of the land.
We find that, in point of fact, the money belonging to plaintiffs was accounted for by Meier in his various settlements with the probate court and that the final orders finding the respective sums as final balances due these plaintiffs, were satisfied on the record and Meier discharged from his guardianship. No fraud was shown concerning these satisfactions thus entered on these judgments, nor is any suggested save that to sustain them would, in effect, be a fraud. Plaintiffs never after pretended - to have any claim against Meier based on ■ the judgment, or orders of the probate court and no demand was ever made of him until Anna was paid the $800.
We think it would be unjust and inequitable to allow plaintiff Anna interest prior to that demand. The motion should be overruled.